—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 19, 1999, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was not totally unemployed and thus was ineligible to receive unemployment insurance benefits and that he willfully made a false statement to obtain benefits. The record reveals that at the time he filed his original application for benefits, claimant was actively engaged in efforts to develop his own business selling auto parts, albeit ultimately without success. He thereafter filed a business certificate for that business. When initially applying for benefits, however, claimant answered in the negative the question “[d]o you have any business or are you engaged in *847any other activity that brings in or may bring in income?” Given the clear language of the question, the Board reasonably found that claimant willfully made a false statement when he stated that he was not involved in any activity which might bring in income (see, Matter of Razzano [Hartnett], 173 AD2d 1041; Matter of Shaffer [Roberts], 96 AD2d 621, 622). Accordingly, the decision is affirmed.
Mercure, J. P., Crew III, Peters, Spain and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.